Allowable Subject Matter

Claims 1-7 are allowed.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot control apparatus comprising: a processor that is configured to control a robot having a robot arm to which an end effector is attached, holding a cable having flexibility using the end effector, coupling one end of the cable to a first connector, and inserting the other end of the cable into a second connector, wherein the processor is configured to: insert the one end of the cable into the first connector while holding a side of one end of the cable using the end effector; store a position and a posture of a specific point on the cable or the end effector when the insertion of the one end of the cable into the first connector is completed; move the end effector along the cable toward a side of the other end of the cable based on an amount of movement toward the 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B